06-20 03-cv (L)
American Home Assurance Co. v. Master’s Ship Mgmt. S.A.

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                                August Term, 2006

  (Argued: May 23, 2007                                                                   Decided: June 5, 2007)

                                Docket Nos. 06-2003-cv(L), 06-2285-cv(XAP)


AMERICAN HOME ASSURANCE COMPANY, NEW YORK MARINE & GENERAL INSURANCE CO .,
BLUEWATER INSURANCE ASA, GENERALI FRANCE ASSURANCES, HAMBURGER VERSICHERUNG
VVAG VERS A, HAMBURGER VERSICHERUNG VVAG VERS B, GOTHAER VAG, ING INSURANCE AND
“THE ETHNIKI” HELLENIC GENERAL INSURANCE COMPANY S.A.,

        Plaintiffs-Counter-Defendants-Appellees-Cross-Appellants,

                         -v.-

MASTERS’ SHIPS MANAGEM ENT S.A., AND ENDEAVOUR NAVIGATION S.A.,

        Defendants-Counterclaimants-Appellants-Cross-Appellees,

ROYAL BANK OF SCOTLAND,

        Defendant-Counter-Claimant.

Before: WALKER, CABRANES, Circuit Judges, and BERMAN 1, District Judge.

        Defendants appeal from a judgment of the District Court in favor of plaintiffs after a bench

trial in which the United States District Court for the Southern District of New York (John F. Keenan,

Judge) concluded that defendants’ marine hull and machinery insurance policy was void ab initio.

Plaintiffs cross-appeal the District Court’s judgment insofar as it held that (1) plaintiffs breached their

duty of utmost good faith at the claims stage; and (2) the ex parte interviews of four ship officers

constituted bad faith conduct.

        Affirmed.

        1
        The Honorable Richard M. Berman, Judge of the United States District Court for the Southern District of
New York, sitting b y designation.

                                                          1
                                                         ERIC EINAR LENCK , Freehill Hogan & Mahar,
                                                         LLP, New York, NY, for Defendants-
                                                         Counterclaimants-Appellants-Cross-Appellees.


                                                         RICHARD WALTER STONE, II, Waesche,
                                                         Sheinbaum & O’Regan, P.C., New York, NY, for
                                                         Plaintiffs-Counter-Defendants-Appellees-Cross-
                                                         Appellants.
PER CURIAM:

        Defendants Masters’ Ships Management S.A. and Endeavour Navigation S.A. appeal from a

March 30, 2006 judgment of the United States District Court for the Southern District of New York

(John F. Keenan, Judge) in favor of plaintiffs after a bench trial in which the District Court concluded

that defendants’ marine hull and machinery insurance policy was void ab initio. See American Home

Assurance Co. v. Masters’ Ships Mgmt. S.A., 423 F. Supp. 2d 193 (S.D.N.Y. March 23, 2006). The Court

also ordered plaintiffs American Home Assurance Company and New York Marine & General

Insurance Co. to return premium payments to defendants in the amounts of $11,885.66 (payable by

American Home Assurance Company) and $4,425.03 (payable by New York Marine & General

Insurance Company). Plaintiffs cross-appeal the District Court’s judgment insofar as it held (1) that

plaintiffs breached their duty of utmost good faith at the claims stage; and (2) that the ex parte

interviews of four ship officers by plaintiffs constituted bad faith conduct.

        Upon consideration of the parties’ arguments, we find no clearly erroneous findings of fact and

no errors of law in the District Court’s decision. Accordingly, substantially for the reasons set forth in

Judge Keenan’s careful and comprehensive opinion, the judgment of the District Court is

AFFIRMED.




                                                     2